Christine T. McMonagle, Judge,
dissenting.
{¶ 12} Respectfully, I dissent. The majority attaches to its opinion “the authenticated California judgment filed in the common pleas court.” This is not a judgment “upon which execution can issue.” Barnes v. Barnes (Nov. 28, 1978), Franklin App. No. 78AP-335, 1978 WL 217221.
{¶ 13} Appellant complains of a garnishment in this matter. R.C. 2716.01 (garnishment of personal earnings of property of judgment debtor) states: “(A) A person who obtains a judgment against another person may garnish the personal earnings of the person against whom judgment was obtained only through a proceeding in garnishment of personal earnings and only in accordance with this chapter.” (Emphasis added.) Appellee, not having obtained a judgment, cannot avail herself of garnishment proceedings under Ohio law.
*601Appendix I
{¶ 14} The above-entitled matter came on for hearing on March 10, 2006, for hearing on Petitioner’s order to Show Cause to determine retirement payarrearages owed by Respondent to Petitioner and to order payment of an equalization payment of $11,100 ordered to be paid by Respondent to Petitioner in the Judgment entered in the instant case on December 5,1995. Petitioner and Respondent were present in pro per. Testimony was taken, argument was made by the parties and the matter was thereupon taken under submission.
{¶ 15} The Court now renders its ruling as follows:
{¶ 16} The Court finds the following facts to be true. Pursuant to the Judgment of Dissolution entered in the instant matter, Respondent was to pay Petitioner as her community interest in Respondent’s military retirement the amount of $574.98 per month commencing December 5, 1995. No payment was made from December 5,1995, through July 30, 2004. In August 2004, retirement payments were paid directly to Petitioner. Therefore, the total number of months for which the $574.98 payment was due and not paid is 104 months, a total amount of $59,797.92. The parties agreed that the Defense Finance and Accounting Office overpaid Petitioner spousal support in the amount of $1764. An exhibit attached to Petitioner’s moving papers indicates that until she pays that amount back, the Defense Finance and Accounting Office will not disburse her community property retirement payment to her. Therefore, this Court will not deduct the $1764 from the $59,797.92 as it seems likely that Petitioner will want to pay the $1764 directly to the Defense Finance and Accounting Office in order to continue to receive her community interest in Respondent’s retirement benefits.
{¶ 17} The $11,100 equalization payment previously ordered by this Court in the Judgment of Dissolution of the parties has not been paid by the Respondent to the petitioner.
{¶ 18} The Court makes the following Orders based upon its finding of fact. Respondent owes Petitioner $59,797.92 total in past due military retirement benefits which was received by Respondent. Respondent also owes to Petitioner $11,100 which was previously ordered by this Court in the Judgment for Dissolution as an equalization payment but which has not been paid.
{¶ 19} Petitioner has requested that this Court order the Defense Finance and Accounting Office to disburse to Petitioner 50% of Respondent’s military retirement in order to pay both her community interest in Respondent’s military retirement, which would consist of her 37% of such payment, plus 13% which would be paid on the military payment arrearages plus the amount due on the equalization payment. The court does not have the power to so instruct the *602Defense Finance and Accounting Office. This finding in no way restricts Petitioner from seeking payment of the equalization payment Respondent owes her from all legal sources.